Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION    
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2022 has been entered.                
Response to Amendment
3.	Applicant’s amendments filed 11/08/2022 to the claims are accepted and entered. In this amendment, claim 1 has been amended and claim 2 has been canceled.  In response, the 112 rejection is withdrawn.
Response to Argument
4.	 Applicant’s arguments filed on 11/08/2022 regarding the prior art have been fully considered. specifically, although a new ground of rejection is necessitated by the amendments, the rejection is maintained that prior arts Ba and MIYATA disclose the new features as demonstrated more fully below.
	In response to Applicant’s arguments regarding MIYATA as below. 
(1) Pages 13-14: MIYATA fails to disclose any kind of use of an hydraulic model of the water distribution network that would be used for "calculating said one or more water flow rates at boundaries of the sub-network, for a period of time, using such an hydraulic model that in addition would be parameterized with the determined set of values of control variables," said set of values having been determined as minimizing differences between prediction and the observations of the subset of state variables by applying an optimization procedure. Indeed, in paragraphs [0040]-[0043] and Figure 2, MIYATA discloses, in order to only illustrate the meaning of processing of the trunk main leak estimation unit 113 described afterward, from paragraph [0045], a determination of a leak amount according to which: 
- on the one hand, the flow rate at point F is measured with the flow rate sensor 141 (See paragraphs [0024], [0038], point F is the entry of the water distribution network
133);
- on the other hand, a flow rate is estimated from the gradient of the line segment
B2-C2 also called hydraulic gradient;
- the difference between the calculated flow rate and the estimated flow rate
providing the searched leak amount.
    In the real iterative process implemented by the trunk main leak estimation unit
113 explained afterwards described from paragraphs [0045] to [0056], it is specified that the calculated Qo-Qm corresponds to the gradient of the line B2-C2, but in this real
iterative process, there is not any computation of flow rate from the computed gradient,
but directly of the leak amount.
    And even discarding this last point, the estimation of the flow rate from the gradient
of MIYATA is not implemented using a hydraulic model parameterized with a set of values of control variables having been previously determined as minimizing differences
between prediction and the observations of the subset of state variables by applying an
optimization procedure.

	The Examiner respectfully disagrees.
As disclosed in the previous Office action, Ba teaches using the hydraulic model parameterized with the determined set of values of control variables which minimize differences between prediction and the observations (see [0034]-[0036], [0053] ), but Ba does not explicitly teach calculating said one or more water flow rates at boundaries of the sub-network, for a period of time. 
MIYATA teaches calculating said one or more water flow rates at boundaries of the sub-network, for a period of time. MIYATA teaches estimating water flow rate by using a flow rate meter. However, the water flow rate flowing into the WDN includes, other than leaks, e.g. water taken from fire hydrants or the like an amount of water which could not be measured by the meter and can be assumed as the “leak”, see [0027]. 
Regarding “hydraulic model”, MIYATA teaches in figure 1, a pump between reservoir 131 and WDN 133 are placed in the distribution pipe network 132, see [0020]-[0021]. When water flows through the pipes a “hydraulic gradient” can be estimated based on the flow rate, length, diameter, and roughness coefficient of relevant pipe by using, the flow rate can be reversed calculated from the hydraulic gradient, see [0040]-[0042], e.g. the difference between the flow rate, which is calculated from the gradient of the segment B2-C2, and the flow rate at F is the leak amount, see [0043]. 
Further, e.g. Qo as temporary “variable” (“parameter”) representing the leak amount, see [0046], Qm “variable” (parameter”) represents “a virtual leak amount”, see [0072]. Calculating the difference between Qo-Qm corresponds to the gradient of the line segments B2-C2 to estimate the relevant leak amount, see [0056]. Thus, “hydraulic gradient” considered “hydraulic model.” 
Furthermore, when estimating the leak amount L1 (e.g. figure 2), minimizing the influence of leaks L2 to L4 by presuming virtual leaks at the nodes of the trunk main so the flow rate of water for the inlet of the WDN to L1 stays about the same no matter whether an actual leak position is located at L2 to l4 or at N2 to N4, see [0070].
Thus, Applicant’s argument regarding prior art MIYATA is not persuasive.

(1) Page 15 - Applicant asserts that paragraph [0005] is not dealing with the invention of MIYATA, but with the background art.

	The Examiner respectfully disagrees. Although MIYATA does not teach the prior art of the background, but the back ground can be used to reject the current claims.

                                          Claim objection
5.	Claim 1 is objected to for the following reasons:
In claim 1 lines 13-14, missing the “,” or “;” before “wherein at least one arc at boundaries…”
	Also, “subnetwork” and “sub-network” should be consistent.
Appropriate correction is required. 	 
Claim Rejections - 35 USC § 112
6. 	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The recitation in claim 1 “said network being any subnetwork of the water distribution network” is not found in the specification. There is nowhere in the specification discloses such limitations. The claim and the specification in [0009] disclosed “the water distribution network is modeled as a graph, and the sub-network is defined as a connected subgraph of the graph.” 
Thus, the written description requirement of 112(a) was not satisfied.

7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8.	Claims 1 and 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a. The recitation in claim 1 “said network being any subnetwork of the water distribution network (WDN)” lacks antecedent basis and is indefinite. It is unclear whether (1) “network” refers to “the water distribution network”? (please be consistent). (2) it is unclear how network being any subnetwork of the WDN when the claim recites the WDN as a graph and subnetwork connected as subgraph of the graph?
b. Further in lines 17-18 and 21-22, “calculating, using the hydraulic model parameterized with the determined set of values of control variables which minimize differences between prediction and the observations, said one or more water flow rates at boundaries of the sub-network, for a period of time” is indefinite.  It is unclear “minimize” of what? “prediction” of what”, and “observation” of what?
c. Furthermore, there is no “prediction of the subset of state variables” disclosed in the specification.
	It is suggested to clarify the claim language, e.g. based on the spec. [0013], [0050]-[0051], and claim 6.
           Dependent claims are rejected for the same reason as respective parent claim.
Examiner note: Due to number of 35 USC 112 rejections, the claims have been treated on their merits as best understood by the Examiner.

9.	Claims 1 and 3-15 are rejected under 35 U.S.C.112(b), as being incomplete for omitting an essential step such omission amounting to a gap between the step. See MPEP § 2172.01. 
Claim 1 recites “determining the set of values of control variables which minimize differences between prediction and the observations of the subset of state variables by applying an optimization procedure” but omits the step how to calculate/determine “prediction…” to be able to compare with the “observation…”
Appropriate correction is required. 
Dependent claims 3-15 are also rejected for the same reason as respective parent claim. 
AIA  Statement - 35 USC § 102 & 103
10. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claim Rejections - 35 USC § 103 
11.	The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



12.	Claims 1, 3, 5, and 9-15 are rejected under AIA  35 U.S.C. 103 as being obvious over Ba et al, hereinafter Ba (US 2014/0163916 – of record) in view of Miyata et al, hereinafter Miyata (SG 193083 – of record). 
As per Claim 1, Ba teaches a method for estimating, for a water distribution network composed of nodes and arcs (nodes and connecting pipes “arcs”, see [0014], [0025]), one or more water flow rates at boundaries of a sub-network of the water distribution network, see [0048], said water distribution network (WDN) being modeled as a graph, see [0025], [0034], and said sub-network being defined as a connected subgraph of the graph ( Fig 2, step 210, separate WDN into sub-sections, see [0016], [0022],  [0033] ), said method comprising: 
parameterizing a hydraulic model of the water distribution network with a set of values of control variables characterizing the water distribution network and an output at the nodes ( see [0012]-[0015], [0026], [0035], [0048] );
using sensors on a subset of the nodes and arcs of the water distribution network to acquire observations of a subset of state variables of the water distribution network at said subset of the nodes and arcs at successive time references ( sensor data obtained related to time of day, [0030]-[0033] ) said sensor comprising at least one sensor of pressure, at least one sensor of flow rate, or at least one sensor of water level of water tanks ( see [0028] ), said network being any subnetwork of the water distribution network ( part of network being analyzed into sub-sections, see [0014], each sub-section can become section, see [0015] )
determining the set of values of control variables which minimize differences between prediction and the observations of the subset of the state variables by applying an optimization procedure (reducing uncertainty in WDN models, e.g. an inconsistency between model predictions and measurements, [0004], [0014], [0020], [0035]-[0036]); and
using the hydraulic model parameterized with the determined set of
values of control variables which minimize differences between prediction and the observations (see [0034]-[0036], [0053] ).
Ba does not explicitly teach wherein at least one arc at boundaries of the sub-network and at least one node at boundaries of the sub-network do not belong to said subset of the nodes and arcs; and calculating, said one or more water flow rates at boundaries of the sub-network, for a period of time.  
Miyata teaches at least one node at boundaries of the sub-network does not belong to said subset of the nodes and arcs ( Fig 2 shows remote sensor 141 for measuring a flow rate of water flowing into water distribution block 133 considered “a subset of nodes does not belong to the subset of nodes N1-N4, where each node of a branch “sub-network” is provided with a pressure sensor, e.g. sensors 142-145, see [0024] ); and calculating, said one or more water flow rates at boundaries of the sub-network, for a period of time (pipe network calculation (or “pipe network analysis or hydraulic simulation”) considered “hydraulic model”, see [0005]-[0006], e.g. estimate flow rate each time a day [0026], [0031], [0047] ).
  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Ba to estimate the water flow rate of the water distribution network as taught by Miyata that would subtract a total amount of water demand at one time a day of all nodes of WDN and store in the water demand database to predict the flow rate within water distribution network (WDN) concisely (Miyata, [0026], [0047]).	
As per Claim 3, Ba in view of Miyata teaches the method of claim 1, Ba further teaches wherein the sensors on the water distribution network acquire measurements at least relative to water pressure at a subset of nodes of the water distribution network (hydraulic data such a pressure and flows at nodes, [0031], [0034]-[0035]).  
As per Claim 5, Ba in view of Miyata teaches the method of claim 1, Ba further teaches wherein said optimization procedure comprises a stepwise adjustment of the subset of values of control variables (Fig 2, sub-WDNs parameters, [0004], [0026], [0035]-[0039] and a break criterion based on residue values of a set of the state variables, said break criterion meaning that the residue values are small enough for considering that values of control variables accurately describe the water distribution network (the residual should be equals to zero, [0047], e.g. a leak, [0050]-[0052]).
As per Claim 9, Ba in view of Miyata teaches the method of claim 1, Ba does not teach wherein the control variables comprise one or more of constant or time-based consumption profiles of users. Miyata discloses the control variables (e.g. valve 300 in Fig 12 maybe closed [0097]) comprise one or more of constant or time-based consumption profiles of users [0026].  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Ba to estimate the water flow rate of the areas as taught by Miyata that would facilitate to implement control valves for measuring water usage by each consumer to predict the actual water demand and the flow rate in the water distribution network (Miyata, [0027]). 
As per Claim 10, Ba in view of Miyata teaches the method of claim 9, Miyata further discloses wherein the time-based consumption profiles of users are defined for a plurality of different categories of users (e.g. water consumed recognized by customer or from “hydrants or the like” [0026]-[0027], [0031]. It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Ba to estimate the water consumption for different customer or usage as taught by Miyata that would facilitate to implement control valves for measuring water usage by each consumer and able to predict the actual water demand and the flow rate in the water distribution network (Miyata, [0027]). 
As per Claim 11, Ba in view of Miyata teaches the method of claim 9, Miyata further discloses the control variables further comprise an estimation of water loss coefficient in the sub-network (Fig 1, 113, 115 - calculate a larger leak amount, [0032]-[0033]). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Ba to estimate the water leak as taught by Miyata that would facilitate to implement control valves for measuring water leaking and enhancing efficiency of a leak search in the water distribution network (Miyata, [0009]). 
As per Claim 12, Ba in view of Miyata teaches the method of claim 9, Miyata further discloses the control variables further comprise an estimate of a water loss coefficient for at least one area, an area [0030] comprising at least a node based on a distance [0033] or a pseudo-distance to the sensors (Figs 1 and 8, [0082], [0086]). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Ba to include an area comprising nodes as taught by Miyata that would facilitate recognizing the water leak based on nodes of the area and enhancing efficiency of a leak search in the water distribution network (Miyata, [0009]).
As per Claim 13, Ba in view of Miyata teaches a system comprising a water distribution network (Ba, [0001]), Ba further teaches sensors of at least one of pressure, flow rate or water level of water tanks in the water distribution network [0028], [0031], a computing device comprising a processor (Fig 3, 320); communication links between sensors and one of the computing device or a measurement acquisition system ([0014], [0025], [0031], [0034]); a storage media (Fig 3, media 350, [0058]); wherein the computing device [0055] is configured for executing the method according to claim 1 [0056]. 
As per Claim 14, Ba in view of Miyata teaches a computer program product, Ba further teaches stored on a non-transitory computer-readable medium (Fig 3), comprising code instructions for executing a method according to claim, [0056]-0057]. 
As per Claim 15, Ba in view of Miyata teaches the method of claim 1, further comprising: implementing a computing device comprising a processor (Fig 3, [0055] ); and implementing communication links between the sensors and one of the computing device or a measurement acquisition system ( [0014]).

13.	Claim 4 is rejected under AIA  35 U.S.C. 103 as being obvious over Ba in view of Miyata and further Howitt (US 2016/0208952 – of record).
As per Claim 4, Ba in view of Miyata teaches the method of claim 1, Ba further teaches the sub-network is predefined, and the sensors of the water distribution networks are iteratively placed in order to limit, at each iteration, [0006], [0010], [0012], [0021]-[0022]), Ba does not teach one of a maximum distance or the maximum pseudo-distance between any sensor and any node.  Howitt discloses one of a maximum distance or the maximum pseudo-distance between any sensor and any node (maximum length sequence are pseudo-random sequences, [0050], [0053]). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Ba and Miyata to implement a maximum pseudo-random sequences as taught by Howitt that would provide a spatial context for valve and hydrant placement within a water distribution transmission network [0053] and sufficient for evaluating the valves (Howitt, [0054]). 

14.	Claims 6-7 are rejected under AIA  35 U.S.C. 103 as being obvious over Ba in view of Miyata and further Hunnicutt et al, hereinafter Hunnicutt (US patent 8,789,768 – of record).
As per Claim 6, Ba in view of Miyata teaches the method of claim 5, Ba further teaches wherein the stepwise adjustment of the control variables comprises: 
A) changing the set of values of the control variables (measurements integrated [0021], updated values [0038]); 
C) computing residue values of the subset of the state variables as a difference between predicted values and observed values at the time references, [0047]-[0048], [0049], [0052]; 
D) changing the set of values of the control variables (step (i) in [0056]) and going back to step B) if said difference does not satisfy the break criterion (repeat step (vi) in [0056]).
B) using the hydraulic model to calculate predicted values of the subset of state variables characterizing water at the time references ([0032]-[0033], [0052]). Ba does not teach water velocity at arcs and pressure at the nodes at the time references. Hunnicutt discloses water velocity at the arcs and pressure at the nodes at the time references (col 2 lines 13-29, col 8 lines 29-30 and 43-56). 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Ba and Miyata to facilitate water velocity at the arcs and pressure as taught by Hunnicutt that would reduce the loss of energy to maximize water velocity and enable redirecting the water to surrounding terrain (Hunnicutt, col 8 lines 53-56). 
   As per Claim 7, Ba in view of Miyata and Hunnicutt teaches the method of claim 6, Ba further teaches wherein said changing the set of values of the control variables comprises adding control variables in the set of the control variables (parameters for the process [0025], Fig 2, certainty/uncertainty parameters available to the user and can be provided [0026], [0036]).
15.	Claim 8 is rejected under AIA  35 U.S.C. 103 as being obvious over Ba in view of Miyata, Hunnicutt and Allen et al, hereinafter Allen (US 2014/0052421 – of record).
As per Claim 8, Ba in view of Miyata and Hunnicutt teaches the method of claim 6, wherein computing the residue value of the subset of the state variables,Miyata further teaches changing the set of values of control variables is determined by an iterative method comprising calculating one of a gradient [0043], or a gradient and a Hessian. Ba and Miyata do not explicitly teach calculating values of one of a least square, Bayesian objective function, or absolute error function. Allen discloses calculating values of one of a least square, Bayesian objective function, or absolute error function [0047], [0074], [0060]-[0064. It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Ba, Miyata, and Hunnicutt to compute residue values as taught by Allen that would reduce the ill-conditioned state of the hydraulic model calibration procedure, e.g. using Bayesian techniques (Allen, [0047]). 
Conclusion 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNDA DINH/Examiner, Art Unit 2857     

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863